                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ERIC YLMO SANFORD,                                 Case No. 18-cv-01000-HSG (PR)
                                                        Plaintiff,                          ORDER GRANTING DEFENDANTS’
                                   8
                                                                                            MOTION FOR EXTENSION OF TIME;
                                                 v.                                         DENYING PLAINTIFF'S MOTION TO
                                   9
                                                                                            ORDER DEFENDANTS TO REPLY
                                  10     G. GUDINO, et al.,
                                                                                            Re: Dkt. Nos. 17, 20
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause appearing, defendants’ motion for an extension of time to file a dispositive

                                  14   motion is hereby GRANTED. The deadline for defendants to file a dispositive motion is

                                  15   CONTINUED to March 1, 2019. Plaintiff shall file any opposition to defendants’ motion within

                                  16   twenty-eight (28) days of the date the motion is filed. Defendants shall file a reply within

                                  17   fourteen (14) days of the date the opposition is filed.

                                  18          Plaintiff’s motion for an order directing defendants to reply to the complaint is DENIED as

                                  19   unnecessary. Defendants have filed a waiver of the right to reply, which is a permissible response

                                  20   under 42 U.S.C. § 1997e(g)(1). Defendants’ dispositive motion will serve as a further response to

                                  21   the complaint.

                                  22          This order terminates Docket Nos. 17 and 20.

                                  23          IT IS SO ORDERED.

                                  24   Dated: 12/10/2018

                                  25

                                  26
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  27                                                                United States District Judge
                                  28
